Citation Nr: 0710658	
Decision Date: 04/11/07    Archive Date: 04/25/07	

DOCKET NO.  02-06 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for a right ear ulcer, 
claimed as secondary to exposure to herbicide.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL


The appellant





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1968 to February 
1970.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a May 2001 decision of the 
VARO in Seattle, Washington, that denied entitlement to the 
benefit sought.  The case was previously before the Board in 
August 2005 at which time it was remanded in part for further 
development.  The requested actions have been accomplished 
and the case has been returned to the Board for appellate 
review.

The Board notes that subsequent to an August 2005 remand, 
examinations were accomplished and service connection for 
mitral valve heart disease and papilloma of the right eyelid 
was granted.  A 60 percent evaluation was assigned for the 
heart disease, while a 10 percent rating was assigned for the 
papilloma involving the right eyelid.  Service connection was 
already in effect for post traumatic stress disorder,  rated 
as 50 percent disabling, tinea pedis and manus with punctate 
keratosis, rated as 10 percent disabling, and hypertension, 
rated as noncompensably disabling.  By rating decision dated 
in December 2006, the combined disability rating was 
increased from 60 percent to 80 percent, effective January 8, 
2001.

In January 2007, the veteran was sent a letter with regard to 
assistance and notification of his application for increased 
disability benefits for his service-connected PTSD, skin 
disorder involving both hands and both feet, and 
hypertension, as well as a claim for a total rating based on 
unemployability due to the severity of his service-connected 
disorders.

Additionally, in a February 2007 statement from the veteran's 
dentist, it was indicated that the veteran had severe bone 
loss and infection involving his remaining natural teeth.  
Extraction of remaining natural teeth and immediate placement 
of traditional upper and lower complete dentures was 
recommended.  The dentist indicated that the veteran was 
"hoping to receive some financial assistance in taking care 
of these dental needs."

The aforementioned issues have not been fully developed or 
adjudicated for the Board's review at this time.  These 
matters are referred to the VA for appropriate action.  The 
only issue for consideration by the Board at this time is 
that of entitlement to service connection for right ulcer.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Competent evidence of a right ear ulcer due to disease or 
injury in service is not of record.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
right ear ulcer, to include as secondary to exposure to 
herbicide, are not met.  38 U.S.C.A. §§1110, 5102-5103A, 5107 
(West 2002 and Supp. 2005); 38 C.F.R. §3.303 (2006).  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA regarding its duties to notify and assist 
claimants.  When VA receives a complete or essentially a 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
any medical or lay evidence that is necessary to substantiate 
of the claim.38 U.S.C.A. § 5103 (a); 38 C.F.R. §3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the United States Court 
of Appeals for Veterans Claims (Court) held that VA must (1) 
inform the claimant of any information or evidence that is 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in its possession that pertains to the claim.  The 
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.

The Board finds that the VCAA notice requirements have been 
satisfied in this case.  The veteran was informed in an April 
2004 communication what the evidence had to show to establish 
service connection and how VA would help him obtain evidence 
for his claim.  He was also told that it was his 
responsibility to make sure VA receives all requested records 
that were not in the possession of a federal agency.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartmann v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§5103(a) and 38 C.F.R. §3.159 (b) apply to all 5 elements of 
a service connection claim.  Those five elements include:  
(1) veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded.  The veteran was informed in a January 2007 
communication from the VARO in St. Petersburg, Florida, as to 
how VA determines the disability rating to be assigned and 
the effective date to be assigned should service connection 
be granted.

VA must also make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §5103A; 38 C.F.R. §3.159.  In connection with the 
current appeal, VA has obtained the veteran's service medical 
records, private treatment records, and VA medical records.  
Additionally, the veteran was accorded an examination by VA 
in October 2006 for the purpose of determining whether or not 
he had a right ear ulcer, and, if so, its etiology.  The 
report of the examination has been reviewed and is of record.  
Additionally, the veteran gave testimony before the 
undersigned at a hearing in Washington, DC, in January 2003.  
The transcript of the proceedings of the hearing is of record 
and has been reviewed.

Accordingly, the Board finds that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
claim.  The evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence that has not been obtained.  No further assistance 
to the veteran in the development of evidence is required and 
the Board finds that VA has satisfied its duty to inform and 
assist the veteran in the development of his claim.

Pertinent Legal Criteria

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§3.303.

Regulations also provide that service connection may be 
established when all of the evidence of record, including 
that pertinent to service, demonstrates that the veteran has 
a current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. §3.303(d).

The Court has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 
427, 431 (2006); Disabled American Veterans v. Secretary of 
Veterans Affairs, 419 F. 3d. 1317 (Fed. Cir. 2005); Shedden 
v. Principi, 381 F. 3d. 1163, 1166 (Fed. Cir. 2004).  If the 
veteran fails to demonstrate any one element, denial of 
service connection will result.  Disabled American Veterans, 
supra; Coburn, supra.

With respect to the current disability prong, the Court has 
recognized that "in the absence of proof of a present 
disability there could be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "a service connection claim must be 
accompanied by evidence that establishes that the claimant 
currently has a claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997) (holding that the 
veteran's claim was not well-grounded when the evidence 
established only that the veteran had a disability in the 
past, and not that he has a current disability).

Analysis

The Board has thoroughly reviewed all of the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or on his behalf.  See Gonzalez v. West, 218 F. 
3d, 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
specifically discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 

(2000) (the law requires only that the Board provide reasons 
for rejecting evidence favorable to the veteran).

The veteran was accorded a rating examination by VA in 
October 2006.  The veteran referred to a furuncle in the 
pinnea of the right ear that began bothering him in 2004.  He 
also reported that it was painful and swollen, but that it 
had "subsequently gone down and stopped hurting and it has 
not been causing any difficulties at all."  He was not 
undergoing any current treatment.  Clinical examination was 
entirely unremarkable and he was given a diagnosis of "healed 
furuncle rt. earlobe."  As noted above, in Brammer v. 
Derwinski, 3Vet.App. 223 (1992), the Court stated that 
Congress specifically limited entitlement to service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  It further indicated that in 
the absence of proof of a current disability, there can be no 
valid claim.  See also Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Even assuming without deciding that the veteran has a right 
ear disorder, he has not brought forth competent medical 
evidence that any right ear disorder is related to his 
service.  The medical evidence of record is without reference 
to complaints or findings indicative of the presence of a 
right ear problem during service or for years thereafter.  
The Board recognizes the veteran's own assertions that he has 
a disability involving the right ear attributable to his 
active service.  However, there is no medical evidence of 
record showing a current diagnosis of such a disorder.  The 
veteran himself is not competent to provide a causal nexus 
between any current claimed right ear disorder and service, 
as the evidence does not show that he has the requisite 
knowledge of medical principles that would permit him to 
render opinions regarding matters involving medical diagnoses 
or medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  See also Routen v. Brown, 10 Vet. App. 183 
(1997) (a lay person is generally not capable of opining on 
matters requiring medical knowledge).




Accordingly, for the reasons stated above, the Board finds 
that the evidence is against the claim for service connection 
for a right ear ulcer, claimed as secondary to exposure to 
herbicides.


ORDER

Service connection for a right ear ulcer, claimed as 
secondary to exposure to herbicides, is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


